DETAILED ACTION
The present application has been made of the record and currently claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0061 in the specification should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9 and 13, the limitation “the shank … includes a threaded portion having a first diameter” is unclear to the examiner if “the shank” should include both the “threaded portion” and the “threaded section” as recited in claim 1 OR if the “threaded portion” and “threaded section” are the same limitation.
To proceed with prosecution, the “threaded section” and “threaded portion” will be considered the same limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy (U.S. Patent No. 5,165,730).
Claim 15, McElroy discloses: 
A duct corner flange, comprising: 
a first leg (12, fig. 10A); 
a second leg (14, fig. 10A), the first and second legs integrally connected to one another at a respective first end (see fig. 10A), and each leg extending outwardly away from the respective first end away from the other leg (see fig. 10A);
an interior surface extending along the first and second legs (see element 40 where the interior surface is shown);
an exterior surface (see near element 48 in fig. 10A, where there is an exterior surface) extending along the first and second legs, 
the exterior surface disposed opposite the interior (compare between both duct corners in fig. 10A where there is an interior and exterior surface); 
at least one fastener aperture (20, fig. 10A) extending between the interior surface and the exterior surface (see fig. 10A, where the fastener aperture is extending between the interior and exterior surface), the fastener aperture including an integrally formed truncated cone (see fig. 10A, where the fastener aperture comprises a truncated cone) extending out from the exterior surface, 
the truncated cone comprising plastically deformed material (see col. 2, lines 14-22, where the legs are made of “flat metal strips” that “are turned towards the inside surface”, which is interpreted as being a plastically deformed material).

	Claim 16, McElroy discloses: 
The duct corner flange of claim 15, wherein the truncated cone comprises at least one slit (see near element 24 in fig. 10A, where the cone comprises multiple slits).

	Claim 17, McElroy discloses: 
The duct corner flange of claim 16, wherein the truncated cone comprises a plurality of slits (see fig. 10A, where the cone comprises four slits) and a plurality of cone sections (see fig. 10A, where there are four cone sections), 
wherein adjacent cone sections are separated from one another by a one of said plurality of slits (see fig. 10A, where the cone sections are separated by the slits).

	Claim 18, McElroy discloses: 
The duct corner flange of claim 15, wherein the truncated cone comprises at least one wall failure element (the “wall failure element” is being interpreted as a wall portion being circumferentially discontinuous).  
In further regard to the wall failure element, the “wall failure element” is being interpreted as being a circumferentially discontinuous portion of the wall of the truncated cone because the instant application discloses “the truncated cone will fail … at … the wall failure element and the truncated will thereafter be circumferentially discontinuous” (see lines 2-6 in paragraph 0052 of the instant application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Patent No. 8,172,280) in view of Munse (U.S. Patent No. 3,108,371).
In regards to claim 1, Fischer discloses: 
An HVAC duct section connection system, comprising: 
a first corner flange and a second corner flange (see element 86 in figs. 15A-15C, where there are two corner flanges), 
wherein both the first corner flange and the second corner flange comprise: 
a first leg (88, fig. 13) and a second leg (90, fig. 13), 
the first and second legs integrally connected to one another at a respective first end (see fig. 13), and each leg extending outwardly away from the respective first end away from the other leg (see fig. 13); 
an interior surface (92, fig. 13) extending along the first and second legs; 
an exterior surface (100, fig. 13) extending along the first and second legs, 
the exterior surface disposed opposite the interior surface; 
at least one fastener aperture (see elements 92, 94, and 96 in fig. 13) extending between the interior surface and the exterior surface, 
wherein the fastener aperture has an inner diameter (see figs. 15A-15C, where the aperture has an inner diameter); 
and at least one self-threading bolt (102, figs. 15A-15C) having a shank and a head (see figs. 15A-15C, where the bolts have a shank and a head), 
the shank having a threaded section (108, figs. 15A-15C) with a thread diameter sized to engage the inner diameter of the aperture (see col. 14, lines 46-49, where the threads engage the inner diameter of the aperture),
but does not explicitly disclose: 
the fastener aperture including an integrally formed truncated cone extending out from the exterior surface, 
wherein the truncated cone has an inner diameter; 
the shank having a threaded section with a thread diameter sized to engage the inner diameter of the truncated cone.
However, Munse discloses: 
a similar fastener aperture (see figs. 14-15), 
wherein the fastener aperture comprises an integrally formed truncated cone (39, figs. 14-15) with a notch (41, figs. 14-15),
wherein the truncated cone is extending out from the exterior surface (see fig. 15, where the cone extends out from the flat surface), 
wherein the truncated cone has an inner diameter (for illustrative purposes, see element 15e in fig. 8, where both embodiments would comprise the same feature); 
a shank of a bolt having a threaded section (for illustrative purposes, see element “S” in fig. 9, where a bolt would be used and would have a threaded section) with a thread diameter sized to engage the inner diameter of the truncated cone (for illustrative purposes, see fig. 9, where the thread of the shank engages the inner diameter).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the fastener aperture of Fischer with the provision of a truncated cone with a plurality of slots to prevent the liability of shearing the ends or crests of the threads of the screw under loads, at taught by Munse (see col. 1, lines 24-26, where the invention is used to prevent shearing of the threads of a fastener; see col. 3, lines 10-13, where the combination of the edge and slot allow accommodation of a sheet metal fastener; see col. 3, lines 25-36, where the inner diameter prevents shearing of the threads).

In regards to claim 2, Fischer further discloses: 
The connection system of claim 1, wherein the truncated cones of the first corner flange and the second corner flange comprise plastically deformed material (see col. 1, lines 26-28, where a duct section is formed from sheet metal into a rectangular shape).

	In regards to claim 3, Fischer further discloses: 
The connection system of claim 2, wherein the truncated cone comprises the at least one slit (41, figs. 14-15, for naming purposes of the rejection, notches will be referred to as “slit” in the claim).

	In regards to claim 4, Fischer in view of Munse further discloses:
The connection system of claim 3, wherein the truncated cone comprises a plurality of slits (see figs. 14-15 of Munse) and 
a plurality of cone sections (40, figs. 14-15 of Munse; for naming purposes of the rejection, the tongues of Munse will be referred to as the “cone sections” in the claim), 
wherein adjacent cone sections are separated from one another by a one of said plurality of slits (see figs. 14-15 of Munse).

	In regards to claim 5, Fischer in view of Munse disclose: 
The connection system of claim 2, wherein the truncated cone comprises at least one wall failure element (the slot of Munse is considered to constitute a “wall failure element” as explained below).  
With regards to the "wall failure element", the slot located in the wall is being considered to constitute a "wall failure element" as the slot provides the same functionality recited by the provision of such a feature allowing the walls of the truncated cone to flex apart from one another and provide a biasing force on a fastener located therein.

	In regards to claim 6, Fischer in view of Munse disclose:
The connection system of claim 5, wherein the truncated cone includes an inner diameter surface (see fig. 14 of Munse, where the cone comprises an inner diameter surface; for illustrative purposes, see fig. 8, where the cone comprises an inner diameter surface below 15e), and 
the at least one wall failure element is disposed in the inner diameter surface (the slot is considered to be disposed in the inner diameter surface as shown extending therethrough in fig. 14 of Munse).

	In regards to claim 7, Fischer in view of Munse discloses: 
The connection system of claim 5, wherein the truncated cone includes an outer diameter surface (see near element 40 in fig. 15 of Munse, where there is an outer diameter surface), and 
the at least one wall failure element is disposed in the outer diameter surface (the slot is considered to be disposed in the outer diameter surface as shown extending therethrough in fig. 15 of Munse).

	In regards to claim 8, Fischer in view of Munse discloses:
The connection system of claim 5, wherein the truncated cone includes an inner diameter surface (see fig. 14 of Munse, where the cone comprises an inner diameter surface; for illustrative purposes, see fig. 8 of Munse, where the cone comprises an inner diameter surface below 15e), and 
an outer diameter surface (see near element 40 of Munse, where there is an outer diameter surface),
and the at least one wall failure element is a plurality of wall failure elements (see figs. 14-15 of Munse), 
and at least one of the wall failure elements is disposed in the inner diameter surface (the slot is considered to be disposed in the inner diameter surface as shown extending therethrough in fig. 15 of Munse), and 
at least one of the wall failure elements is disposed in the outer diameter surface (the slot is considered to be disposed in the outer diameter surface as shown extending therethrough in fig. 15 of Munse).

In regards to claim 9, as best understood, Fischer in view of Munse further discloses: 
The connection system of claim 1, wherein the shank of the at least one self-threading bolt includes “the” threaded “section” having a first diameter (see fig. 15A of Fischer where the threaded section comprises a first diameter) and 
an unthreaded section (106, fig. 15A of Fischer) having a second diameter (see fig. 15A of Fischer, where the unthreaded section has a second diameter), 
the second diameter is less than the first diameter (see fig. 15A of Fischer, where the unthreaded section is smaller in diameter than the threaded section), the unthreaded section disposed between the threaded section and the head (see fig. 15A of Fischer), 
the first diameter sized so that the threaded portion threadably engages the inner diameter of the truncated cone (for illustrative purposes, see fig. 9 of Munse, where the inner diameter would be sized so that the inner diameter is engaged with the threads).

	In regards to claim 10, Fischer in view of Munse discloses: 
The connection system of claim 1, wherein the integrally formed truncated cone has an engagement length that is at least long enough to have two circumferential threads of the threaded section engaged with the truncated cone (for illustrative purposes, see fig. 9 of Munse, where the truncated cone engages with two threads on the top and bottom surface adjacent the inner diameter).

In regards to claim 11, Fischer discloses: 
A method of joining together duct sections of an HVAC duct, each duct section (12, fig. 15A) including a plurality of end flanges (each element 86 in fig. 15A), comprising: 
providing a first corner flange (top flange labeled 86 in fig. 15A) and a second corner (bottom flange labeled 86 in fig. 15A) flange, the first corner flange comprising: 
a first leg (88, fig. 13) and a second leg (90, fig. 13), the first and second legs integrally connected to one another at a respective first end (see fig. 13), and each leg extending outwardly away from the respective first end away from the other leg (see fig. 13); 
an interior surface extending along the first and second legs (see fig. 15A, where there is an interior surface); 
an exterior surface (see fig. 13) extending along the first and second legs, the exterior surface disposed opposite the interior surface; 
at least one fastener aperture (considered as the combination of 94 and 96 in fig. 13) extending between the interior surface and the exterior surface (see fig. 13), and 
providing at least one self-threading bolt (102, fig. 15A) having a shank (see fig. 15A) and a head (104, fig. 15A), 
the shank having a threaded section (108, fig. 15A) with a thread diameter sized to engage the inner diameter (94, fig. 15A) of the fastener aperture; 
disposing the first corner flange in contact with a first pair of end flanges (18, figs. 15A; for illustrative purposes see element 18 in fig. 1 to show there is a pair of end flanges) of a first duct section; 
disposing the second corner flange in contact with a second pair of end flanges (18, figs. 15A; for illustrative purposes see element 18 in fig. 1 to show there is a pair of end flanges) of a second duct section; and 
joining the first and second duct sections together (compare figs. 15A-15C), the joining including passing a one of the at least one self-threading bolt through an aperture in the second corner flange, and threadably engaging the one of the at least one self-threading bolt with the fastening aperture of the first corner flange until the first pair of end flanges and the second pair of end flanges are in contact with one another (see fig. 15C. where both pairs of end flanges are in contact with each other),
 but does not explicitly disclose: 
the fastener aperture including an integrally formed truncated cone extending out from the exterior surface, 
wherein the truncated cone has an inner diameter; 
the shank having a threaded section with a thread diameter sized to engage the inner diameter of the truncated cone; 
threadably engaging the one of the at least one self-threading bolt with the truncated cone of the first corner flange.
However, Munse discloses: 
a similar fastener aperture (see figs. 14-15), 
wherein the fastener aperture comprises an integrally formed truncated cone (39, figs. 14-15) with a notch (41, figs. 14-15),
wherein the truncated cone is extending out from the exterior surface (see fig. 15, where the cone extends out from the flat surface), 
wherein the truncated cone has an inner diameter (for illustrative purposes, see element 15e in fig. 8, where both embodiments would comprise the same feature); 
a shank of a bolt having a threaded section (for illustrative purposes, see element “S” in fig. 9, where a bolt would be used and would have a threaded section) with a thread diameter sized to engage the inner diameter of the truncated cone (for illustrative purposes, see fig. 9, where the thread of the shank engages the inner diameter),
threadably engaging the one of the at least one self-threading bolt with the truncated cone of the first corner flange (for illustrative purposes, see fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the fastener aperture of Fischer with the provision of a truncated cone with a plurality of slots to prevent the liability of shearing the ends or crests of the threads of the screw under loads, at taught by Munse (see col. 1, lines 24-26, where the invention is used to prevent shearing of the threads of a fastener; see col. 3, lines 10-13, where the combination of the edge and slot allow accommodation of a sheet metal fastener; see col. 3, lines 25-36, where the inner diameter prevents shearing of the threads).

	In regards to claim 12, Fischer further discloses: 
The method of claim 11, wherein the second corner flange is configured the same as the first corner flange (for illustrative purposes, see fig. 9 of Munse, where it is apparent that the first and second corner flanges would be configured the same).  

	In regards to claim 13, as best understood, Fischer in view of Munse further discloses: 
The method of claim 12, wherein the shank of the at least one self-threading bolt includes “the” threaded “section” having a first diameter (see fig. 15A of Fischer where the threaded section has a diameter) and an unthreaded section (106, fig. 15A) having a second diameter (see fig. 15A where the unthreaded section has a diameter), 
the second diameter is less than the first diameter (see fig. 15A), 
the unthreaded section disposed between the threaded section and the head (see fig. 15A), 
the first diameter sized so that the threaded portion threadably engages the inner diameter of the truncated cone of the first corner flange during the joining step (for illustrative purposes, see fig. 9 of Munse, where the inner diameter of the truncated cone and the first diameter of Fischer in view of Munse would be sized to engage each other).

	In regards to claim 15, Fischer discloses: 
		A duct corner flange, comprising: 
a first leg;
 a second leg, the first and second legs integrally connected to one another at a respective first end, and each leg extending outwardly away from the respective first end away from the other leg; 
an interior surface extending along the first and second legs; 
an exterior surface extending along the first and second legs, the exterior surface disposed opposite the interior surface;
at least one fastener aperture extending between the interior surface and the exterior surface, the fastener aperture comprising plastically deformed material,
but does not explicitly disclose the fastener aperture including an integrally formed truncated cone extending out from the exterior surface.
However, Munse discloses: 
a similar fastener aperture (see figs. 14-15), 
wherein the fastener aperture comprises an integrally formed truncated cone (39, figs. 14-15) with a notch (41, figs. 14-15),
wherein the truncated cone is extending out from the exterior surface (see fig. 15, where the cone extends out from the flat surface), 
the truncated cone comprising plastically deformed material.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the fastener aperture of Fischer with the provision of a truncated cone with a plurality of slots to prevent the liability of shearing the ends or crests of the threads of the screw under loads, at taught by Munse (see col. 1, lines 24-26, where the invention is used to prevent shearing of the threads of a fastener; see col. 3, lines 10-13, where the combination of the edge and slot allow accommodation of a sheet metal fastener; see col. 3, lines 25-36, where the inner diameter prevents shearing of the threads).

In regards to claim 16, Fischer in view of Munse further disclose: 
The duct corner flange of claim 15, wherein the truncated cone comprises the least one slit (for naming purposes of the rejection, the slot of Munse will be referred to as the “slit” in the claim). 

	In regards to claim 17, Fischer in view of Munse disclose: 
The duct corner flange of claim 16, wherein the truncated cone comprises a plurality of slits (see figs. 14-15 of Munse) and 
a plurality of cone sections (40, figs. 14-15 of Munse; for naming purposes of the rejection, the tongues of Munse will be referred to as the “cone sections” in the claim), 
wherein adjacent cone sections are separated from one another by a one of said plurality of slits (see figs. 14-15 of Munse).

	In regards to claim 18, Fischer in view of Munse disclose: 
The duct corner flange of claim 15, wherein the truncated cone comprises at least one wall failure element (the slot of Munse is considered to constitute a “wall failure element” as explained below).  
With regards to the "wall failure element", the slot located in the wall is being considered to constitute a "wall failure element" as the slot provides the same functionality recited by the provision of such a feature allowing the walls of the truncated cone to flex apart from one another and provide a biasing force on a fastener located therein.

In regards to claim 19, Fischer in view of Munse disclose:
The duct corner flange of claim 18, wherein the truncated cone includes an inner diameter surface (see fig. 14 of Munse, where the cone comprises an inner diameter surface; for illustrative purposes, see fig. 8, where the cone comprises an inner diameter surface below 15e), and 
the at least one wall failure element is disposed in the inner diameter surface (the slot is considered to be disposed in the inner diameter surface as shown extending therethrough in fig. 14 of Munse).

	In regards to claim 20, Fischer in view of Munse disclose:
The duct corner flange of claim 18, wherein the truncated cone includes an outer diameter surface (see near element 40 in fig. 15 of Munse, where there is an outer diameter surface), and 
the at least one wall failure element is disposed in the outer diameter surface (the slot is considered to be disposed in the outer diameter surface as shown extending therethrough in fig. 15 of Munse).

	In regards to claim 21, Fischer in view of Munse disclose:
The duct corner flange of claim 18, wherein the truncated cone includes an inner diameter surface (see fig. 14 of Munse, where the cone comprises an inner diameter surface; for illustrative purposes, see fig. 8 of Munse, where the cone comprises an inner diameter surface below 15e), and 
an outer diameter surface (see near element 40 in fig. 15 of Munse, where there is an outer diameter surface),
and the at least one wall failure element is a plurality of wall failure elements (see figs. 14-15 of Munse), 
and at least one of the wall failure elements is disposed in the inner diameter surface (the slot is considered to be disposed in the inner diameter surface as shown extending therethrough in fig. 15 of Munse), and 
at least one of the wall failure elements is disposed in the outer diameter surface (the slot is considered to be disposed in the outer diameter surface as shown extending therethrough in fig. 15 of Munse).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holton (U.S. Patent No. 4,834,603) discloses a punching technique used to create a truncated cone with slits.
Ishino et al. (U.S. Patent No. 8,262,330) discloses a similarly structure cone with slits. 
Dingley (U.S. Patent No. 7,744,134) discloses a similar device to the present invention.
Toshio (JP H0667988) discloses a similar structure to the present invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679